Name: Council Regulation (EEC) No 1491/85 of 23 May 1985 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: economic policy;  plant product;  information technology and data processing;  prices
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 15 COUNCIL REGULATION (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission {*), Having regard to the opinion of the European Parliament ( 2 ), Whereas soya bean production is becoming of increasing importance to the Community ; Whereas , in order to promote the development of this production , which is in direct competition with soya beans imported at zero duty from third countries , Regulation (EEC) No 1614 / 79 ( 3 ), as last amended by Regulation (EEC) No 1037/ 84 ( 4 ), laid down special support measures for these beans ; Whereas , as regards the recipient of aid , provision should be made for granting the aid to any person who has concluded a contract with the producer providing for the payment to the latter of a price at least equal to the minimum price and who furnishes proof that the beans have either been processed or sold or delivered to a processor of soya beans ; Whereas , for the sake of clarity , Regulation (EEC) No 1614 / 79 should be replaced ; Whereas the expenditure incurred by Member States as a result of the obligations arising from the application of this Regulation will be borne by the Community , in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 5 ), as last amended by Regulation (EEC) No 3509 / 80 ( 6 ), The guide price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community . 2 . The guide price shall remain in force throughout the marketing year . Save where otherwise provided by the Council , acting on a qualified majority on a proposal from the Commission, the marketing year shall begin on 1 September and shall end on 31 August of the following year . 3 . The guide price shall refer to a standard quality . This quality shall be defined by the Council in accordance with the procedure laid down in paragraph 1 . Article 2 1 . , When the guide price for a marketing year is higher than the world market price for soya beans , as determined in accordance with Article 3 , aid equal to the difference between these two prices shall be granted for soya beans harvested and processed in the Community . 2 . Aid shall be granted to any natural or legal person who has concluded with individual or associated soya beans producers a contract providing for payment to the producer of a price at least equal to the minimum price referred to in paragraph 3 . Where the said person is the processor of the beans , the aid shall be granted once proof of processing has been furnished. In other cases , the aid shall be granted to any natural or legal person who :  fulfils certain conditions to be determined , and  has furnished proof of sale or delivery of soya beans to a processor . 3 . The minimum price shall refer to the standard quality given in Article 1(3 ) and shall be fixed at a level guaranteeing sales for producers at a price as close as possible to the guide price , allowing in particular for market fluctuations and the cost of transporting the beans from the areas where they are produced to the areas where they are used . 4. By way of derogation from paragraph 2 , the aid provided for in paragraph 1 shall , in the case of the French overseas departments , be granted to soya bean producers in respect of a level of production established by applying a representative yield to the areas on which soya beans have been sown and harvested . 5 . The aid shall be paid by the Member State on whose territory the beans are harvested . HAS ADOPTED THIS REGULATION: Article 1 1 . Before 1 August every year , in respect of the marketing year commencing the following year , a guide price for soya beans falling within heading No 12.01 B of the Common Customs Tariff shall be fixed for the Community , in accordance with the procedure laid down in Article 43 ( 2) of the Treaty . (!) OJ No C 67 , 14 . 3 . 1985 , p. 19 . ( 2 ) OJ No C 94, 15 . 4 . 1985 . ( 3 ) OJ No L 190 , 28 . 7 . 1979 , p. 8 . ( 4 ) OJ No L 107 , 19 . 4 . 1984 , p . 46 . ( s ) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 6 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 No L 151 / 16 Official Journal of the European Communities 10 . 6 . 85 The Council , acting by a qualified majority on a proposal from the Commission , shall lay down the criteria for determining the world market price . Detailed rules for the implementation of this Article shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136 / 66 /EEC . 6 . The Council , acting by a qualified majority on a proposal from the Commission , shall every year fix the minimum price referred to in paragraph 3 at the same time as the guide price referred to in Article 1 , The same procedure shall be used to lay down: ( a ) general rules for granting the aid ; ( b ) detailed rules for checking entitlement to the aid ; (c) the conditions referred to in the first indent of para ­ graph 2 . 7 . The amount of the aid shall be fixed periodically by the Commission . 8 . Detailed rules for implementing this Article , particularly in respect of the standard provisions with which the contracts referred to in paragraph 2 must comply , shall be determined in accordance with the procedure laid down in Article 38 of Council Regulation No 136 / 66 / EEC (*). Article 4 The Member States and the Commission shall exchange the information necessary for the implementation of this Regulation . The nature of this information shall be decided on in accordance with the procedure laid down in Article 38 of Regulation No 136 / 66 / EEC. The detailed rules concerning the notification of such information shall be laid down in accordance with the same procedure . Article 5 Regulation (EEC) No 1614 / 79 is hereby repealed as from 1 September 1985 . However , it will continue to apply for soya beans harvested before 1 January 1985 . Article 3 The world market price for soya beans , calculated for a Community frontier crossing point , shall be determined on the basis of the most favourable purchasing possibilities . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (*) OJ No 172 , 30. 9 . 1966 , p. 3025 / 66 .